           CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.



                    Jamie Kreil’s Fee Petition for Attorneys’ Fees
                      Related to Kreil’s Motion for Sanctions
        CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 2 of 14




      As directed by the Court in its November 23, 2020 Order (Dkt. 39), Jamie

Kreil submits as follows in support of her fee petition, and respectfully requests

that the Court award attorneys’ fees in the amount of $26,748.50, as well as any

additional fees the Court deems appropriate.

                                     Introduction

      Brock Fredin engaged in an “online assault on the reputations of opposing

counsel, judges, and court staff in order to bully Defendants into favorable

settlement terms and influence this Court’s rulings.” Order (Dkt 39) at 14. This

fee petition concerns counsel’s necessary efforts, undertaken on an expedited

basis, to curtail this misconduct that “defiled ‘the temple of justice.’” Id. at 27

(quoting Stevenson v. Union Pac. R.R., 354 F.3d 739, 751 (8th Cir. 2004)).

      Fredin’s misconduct forced Kreil’s counsel to invest time in a Motion for

Sanctions that would otherwise have generated billings of $44,633.50. Lockner

Decl. ¶ 4, Ex. B. Were Kreil to seek the full amount of fees unavoidably incurred

in addressing Fredin’s misconduct, including his recent contempt of the Court’s

Order on Kreil’s Motion, they would exceed $63,510. Id. ¶ 13, Exs. B, C, D, E.

Kreil instead seeks only her fees specifically related to drafting and editing her

Motion for Sanctions and its supporting documents—to the exclusion of legal

research and similarly necessary tasks—which amount to $26,748.50. Id. ¶ 3, Ex

A. Kreil so limits her request solely to ensure that, by any measure, it is just and


                                           1
        CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 3 of 14




proportionate. This fee request is reasonable in its own right, but is especially so

given the extraordinary misconduct that occasioned Kreil’s Motion for Sanctions,

as well as the continuing burden on Kreil’s counsel imposed by Fredin’s open

contempt of the Court’s Order (Dkt. 39). Indeed, for the reasons discussed below,

the Court can and should depart upward from this amount at its discretion.

                                    Background

      Brock Fredin created “dozens” of “inflammatory, baseless, demeaning,

and disturbing” web publications, which he “explicitly attempted to leverage . . .

to obtain favorable settlement terms,” and further used to threaten the Court

with “retaliation . . . for any ruling against him.” Order (Dkt. 39) at 13. Fredin’s

“unequivocally malicious” conduct, id. at 25, forced Kreil’s counsel to set aside

other work and seek relief from the Court on an expedited basis. Lockner Decl.

¶¶ 10, 11, 15. Counsel prepared 40 pages of briefing, four declarations, and

numerous exhibits (Dkts. 17-19, 23, 32-34, 3) on a tight schedule. All the while,

Fredin continued to create “graphic, degenerate, and repugnant” content to

further his campaign of intimidation and harassment. Order (Dkt. 39) at 25.

      Kreil filed a Motion for Sanctions (Dkt. 15), which the Court largely

granted on November 23, 2020. See Order (Dkt. 39). The Court enjoined Fredin

from further “vigilante” tactics, declared him a vexatious litigant, and “order[ed]

Fredin to pay the reasonable attorneys’ fees incurred in bringing Kreil’s Motion


                                          2
        CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 4 of 14




for Sanctions.” Id. at 27. But Fredin still did not relent, vowing in a letter to the

Court that he “will not abide by the directives set forth in [the] November 23,

2020 Order,” Letter (Dkt. 48) at 2, and creating additional web publications to

further violate the Court’s Order. See Mem. in Supp. (Dkt. 53) at 1. This forced

Kreil’s counsel to expend additional time and resources in preparing a Motion to

Show Cause (Dkt. 51). Moreover, despite having already informed the Court that

he would not comply with its November 23, 2020 Order, Fredin further made a

baseless request for leave to file a motion to reconsider, see Letter (Dkt. 48) at 2,

necessitating an opposition from Kreil (Dkt. 50). Fredin has now filed a frivolous

Motion to Vacate (Dkt. 69), which will only further burden counsel’s time. And

Fredin has already filed a notice of appeal regarding the Court’s Order (Dkt. 49),

which will likewise pose a continuing burden on counsel’s time.

      Fredin’s egregious and continuing “bad-faith conduct toward Kreil,”

Order (Dkt. 39) at 27, has forced Kreil’s counsel to expend considerable time and

resources. The time Kreil’s counsel spent on the Motion for Sanctions alone

would have generated billings of $44,633.50 had counsel been able to dedicate

that time to other work. Lockner Decl. ¶ 4, Ex. B. This does not account for the

time counsel expended on related matters, such as a motion for an order to show

cause (worth $7,902.50), responding to the request for reconsideration (worth




                                           3
        CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 5 of 14




$1,774), and preparing the instant fee petition (worth $9,200).1 Id. ¶¶ 5-7, Exs. C,

D, E. The foregoing is all time that could have—and should have—been free for

counsel to dedicate to other matters.

      The time Kreil’s counsel spent on the foregoing was both necessary and

proportionate. See id. ¶ 9. Moreover, Fredin’s ongoing contempt of the Court’s

Order (Dkt. 39) makes clear that Kreil’s counsel can expect to dedicate significant

additional time and resources to the issue going forward. Nonetheless, Kreil seeks

only fees related to drafting and editing her Motion for Sanctions and supporting

documents, totaling $26,748.50, Lockner Decl. ¶ 12, Ex. B, as opposed to all

potential “fees incurred in bringing” the Motion. Order (Dkt. 39) at 27. This

amount omits fees for legal research, strategy discussions, and other necessary

tasks that counsel would typically include in a fee petition. Lockner Decl. ¶ 12. It

further omits “fees on fees” and other activities related to enforcing the Court’s

Order on Kreil’s Motion for Sanctions. Id.

      In short, Kreil seeks only a fraction of the sum that would make her and

her counsel whole for the above efforts to curtail Fredin’s “over-the-top and out-

of-court retaliatory actions against Defendants, their counsel, and this Court.”

Order (Dkt. 39) at 25. Kreil so limits her request solely to ensure that, by any



1“Time spent preparing fee applications is generally compensable.” El-Tabech v.
Clarke, 616 F.3d 834, 843-44 (8th Cir. 2010).
                                          4
        CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 6 of 14




measure, it is equitable and proportionate. But as discussed below, the Court can

and should depart upward from this figure at its discretion.

                                     Argument

      Kreil seeks fees for 49.5 hours spent preparing her Motion for Sanctions

and accompanying filings, which (if billed at counsel’s customary rates) would

have generated billings totaling $26,748.50. This amount is both reasonable and

fair, and leaves substantial room for upward adjustment should the Court deem

it appropriate.

      “The ‘most useful starting point’ for determining a reasonable attorney’s

fee is the lodestar, which is the product of a reasonable hourly rate and the

number of hours reasonably expended on the matter.” Fires v. Heber Springs Sch.

Dist., 565 F. App’x 573, 575 (8th Cir. 2014) (quoting Hensley v. Eckerhart, 461 U.S.

424, 433 (1983). “A district court also may weigh other considerations to

determine whether an attorney’s fee should be adjusted upward or downward

from the lodestar.” Id. In particular, the Eighth Circuit has instructed:

      In determining the amount of attorney’s fees the court should
      consider these 12 factors: (1) the time and labor required; (2) the
      novelty and difficulty of the questions; (3) the skill requisite to
      perform the legal service properly; (4) the preclusion of employment
      by the attorney due to acceptance of the case; (5) the customary fee;
      (6) whether the fee is fixed or contingent; (7) time limitations imposed
      by the client or the circumstances; (8) the amount involved and the
      results obtained; (9) the experience, reputation, and ability of the
      attorneys; (10) the “undesirability” of the case; (11) the nature and


                                          5
        CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 7 of 14




      length of the professional relationship with the client; and (12) awards
      in similar cases.

Winter v. Cerro Gordo Cty. Conservation Bd., 925 F.2d 1069, 1074 n.8 (8th Cir. 1991).

      As an initial matter, “in calculating the lodestar, courts should consider

whether counsel have already exercised their billing discretion to reduce the

hours requested.” Asghari v. Volkswagen Grp. of Am., Inc., No. CV 13-02529 MMM

(VBKx), 2015 U.S. Dist. LEXIS 188824, at *146 n.282 (C.D. Cal. May 29, 2015). As

discussed above, Kreil seeks approximately half of her fees related to the Motion

for Sanctions, and only a fraction of the overall fees Kreil could seek under the

circumstances. Kreil respectfully submits that this voluntary reduction more than

subsumes any potential downward departure the Court might otherwise impose.

      In any event, both the time expended on the Motion for Sanctions and the

billing rates of Kreil’s counsel are reasonable. As to the former, the time Kreil’s

counsel spent preparing the Motion was commensurate to the task. The Motion

addressed broad-ranging misconduct—spanning multiple lawsuits and dozens

of online publications—requiring extensive briefing on an expedited schedule.

Given the unique and egregious nature of Fredin’s misconduct, Kreil’s counsel

had no ready model to follow in preparing these filings. Lockner Decl. ¶ 9. The

multiple remedies necessary to address Fredin’s misconduct each entailed their

own complex legal analysis. See Mem. in Supp. (Dkt 17) at 9-21. Moreover, the

fact that Fredin escalated his campaign of harassment and intimidation during the
                                          6
        CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 8 of 14




briefing on the Motion for Sanctions only further complicated and expanded the

issues necessarily addressed by the Motion. And the number of hours (49.5) is

comparable to or lower than hours courts have deemed reasonable to prepare

complex sanctions motions.2 But again, counsel is not aware of any close

comparator, and the time necessary to prepare a motion concerning garden

variety litigation misconduct is not the same as the time required to respond to

the “over-the-top and out-of-court retaliatory actions against Defendants, their

counsel, and this Court” that took place here. Order (Dkt. 39) at 25.

      Moreover, counsel’s customary billing rates, ranging from $440-$725 per

hour, see Lockner Decl. ¶ 14, are consistent with rates charged by similar firms,

and comparable to rates approved by the Court in other cases.3 And this fee


2 See Toyo Tire & Rubber Co. v. Atturo Tire Corp., No. 14 C 00206, 2020 U.S. Dist.
LEXIS 160474, at *10 (N.D. Ill. Sep. 2, 2020) (deeming 255 hours reasonable to
prepare a sanctions motion with combined briefing totaling only 30 pages due to
the “complexity of the motion for sanctions and reply brief”); Ramos v. Swatzell,
No. ED CV 12-1089-TJH (SPx), 2018 U.S. Dist. LEXIS 228652, at *22 (C.D. Cal. Feb.
15, 2018) (deeming 92 hours spent on a complex sanctions motion to be
reasonable); Gibson v. Credit Suisse AG, No. CV 10-1-JLQ, 2015 U.S. Dist. LEXIS
120708, at *31 (D. Idaho Sep. 8, 2015) (finding 80 and 84 hours to be reasonable
hours expended on two sanctions motions); Daimler AG v. A-Z Wheels LLC, No.
16cv875-JLS-MDD, 2018 U.S. Dist. LEXIS 68110, at *2 (S.D. Cal. Apr. 23, 2018)
(finding 69.4 hours pursuing a motion for sanctions to be reasonable); Nat’l R.R.
Passenger Corp. v. Cimarron Crossing Feeders, LLC, Case No. 16-cv-1094-JTM-TJJ,
2018 WL 1992413 at *4 (D. Kan. Apr. 27, 2018) (finding 94.4 hours was reasonable
to litigate a motion for sanctions).

3See, e.g., Roeser v. Best Buy Co., Inc., No. 13-cv-1968 (JRT/HB), 2015 WL 4094052,
at *12 (awarding attorneys’ fees with “billing rates rang[ing] from $550 to $775
                                         7
        CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 9 of 14




petition stems from sanctions imposed pursuant to the Court’s inherent power.

One “purpose of the inherent power is . . . to make the non-violating party

whole.” Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1225 (11th

Cir. 2017) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991)). Absent

Fredin’s egregious misconduct, Kreil’s counsel would have dedicated the time

spent on Kreil’s Motion for Sanctions to other, paying work, for which counsel

would have received compensation at the above rates. See Lockner Decl. ¶¶ 10,

11, 15. A fee award at lesser rates would disserve the purpose of sanctions under

the Court’s inherent powers. This would be particularly unjust given what

occasioned the Motion—Fredin’s “online assault on the reputations of [Kreil’s]

counsel” that has not only imposed substantial burdens on counsel’s time, but

“put them in reasonable fear for their safety and privacy, as well as the safety

and privacy of their families.” Order (Dkt 39) at 5, 14.

      The additional factors Courts consider in evaluating fee requests confirm

that Kreil’s requested fees are reasonable and that, if anything, the circumstances

warrant an upward departure. The “the time and labor required” to address

Fredin’s misconduct through Kreil’s Motion for Sanctions, Winter, 925 F.2d at

1074 n.8, was substantial. Lockner Decl. ¶ 9; Ex. A. And Fredin’s open contempt


per hour,” and as high as $880 for one senior partner) (D. Minn. July 7, 2015);
ResCap Liquidating Tr. v. Home Loan Ctr., Inc., 399 F. Supp. 3d 827, 848 (D. Minn.
2019) (approving billing rates of up to $675).
                                          8
       CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 10 of 14




of this Court’s Order granting that Motion suggests Fredin’s misconduct will

only continue to burden the time and resources of Kreil’s counsel for the

foreseeable future. See Mem. in Supp. of Mot. to Show Cause (Dkt. 53).

      As discussed above, the unique and uniquely egregious nature of Fredin’s

misconduct raised “novel[ ] and difficult[ ] . . . questions” as to the necessary

remedies, which required significant “skill” to effectively brief on an expedited

basis. Winter, 925 F.2d at 1074 n.8. Doing so “preclu[ded]” Kreil’s counsel from

spending time on other, paying matters. Id.; see also Lockner Decl. ¶¶ 10, 11, 15.

The fees at issue represent only a fraction of “the customary fee” Kreil’s counsel

would have otherwise charged for that time. Winter, 925 F.2d at 1074 n.8.

      Moreover, counsel labored under significant “time limitations imposed by

. . . the circumstances.” Id. The nature of Fredin’s “online assault,” Order (Dkt 39)

at 14, necessitated a swift and decisive response, and thus Kreil’s counsel sought

and obtained relief on an expedited basis. The fact that Fredin “doubled down on

his online smear campaign,” Order (Dkt. 39) at 14, during briefing on Kreil’s

Motion for Sanctions underscored that urgency, leading Kreil to file her Reply

(Dkt. 32) in half the time allotted by the Court’s Briefing Order (Dkt. 22).

      Kreil ultimately obtained substantial “results,” Winter, 925 F.2d at 1074 n.8,

with the Court enjoining Fredin’s campaign of intimidation and harassment,

designating Fredin a vexatious litigant, and awarding Kreil her attorneys’ fees.


                                          9
       CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 11 of 14




See Order (Dkt. 39). And while the Court initially declined to dismiss Fredin’s

Amended Complaint as a sanction, it stated that “if the Court learns of additional

bad-faith conduct toward Kreil, including violations of the injunction described

in this Order, the Court will reconsider its decision not to terminate [Fredin’s]

lawsuit.” Id. at 27. Given Fredin’s open contempt of the Court’s Order, it remains

to be seen whether the Court will grant this final piece of relief Kreil sought in

her Motion for Sanctions. See Mem. in Supp. of Mot. to Show Cause (Dkt. 53).

      As for “the experience, reputation, and ability of [Kreil’s] attorneys,”

Winter, 925 F.2d at 1074 n.8, counsel are graduates of top law schools, veterans of

state and federal clerkships, and practitioners at one of the area’s top law firms.

Lockner Decl. ¶¶ 16, 17, 18, 19, Exs. F, G, H, and I. Kreil’s counsel took an

“‘undesirab[le]’ . . . case” on a pro bono basis, Winter, 925 F.2d at 1074 n.8, as a

public service, and to help the victim of a “vexatious” and “‘abusive’” litigant.

Order (Dkt. 39) at 24 (citation omitted). Notably, Fredin sought, through

“disturbing and vile” means, Order (Dkt. 39) at 25, to deter competent counsel

from representing his perceived enemies. As this Court observed, such conduct

damages the “‘integrity and credibility of the civil justice system.’” Id. at 26

(citation omitted). The Court can and should mitigate that damage not only by

deterring unscrupulous litigants like Fredin, but by compensating counsel who

stand by their clients through such abuse.


                                           10
       CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 12 of 14




      The overall amount Kreil seeks here is similar to fee awards in similar

cases.4 See Winter, 925 F.2d at 1074 n.8. And this again is only a fraction of the

fees Fredin’s misconduct forced Kreil’s counsel to forego, and does not account

for his ongoing contempt of the Court’s Order. Kreil respectfully submits that

$26,748.50 represents a floor on a reasonable fee award under the circumstances,

from which the Court should depart upward at its discretion.5

      Finally, “[j]ust what is a reasonable attorneys’ fee is a matter peculiarly

within the district court’s discretion.” Greater Kansas City Laborers Pension Fund v.

Thummel, 738 F.2d 926, 931 (8th Cir. 1984). In particular, “[t]he district court has


4 See Portz v. St. Cloud State Univ., Civil No. 16-1115 (JRT/LIB), 2020 WL 6119960,
at *3 (D. Minn. Oct. 16, 2020) (awarding $31,585 in attorney fees billed toward a
contempt motion); Mfg. Automation & Software Sys., Inc. v. Hughes, Case No. CV
16-8962 CAS (KSx), 2018 WL 5914235 at *19-20 (awarding $41,129.38 as
reasonable attorneys’ fees and costs for the preparation and drafting of a motion
for sanctions); Infinity Headwear & Apparel v. Jay Franco & Sons, et al., 15-cv-1259
(JPO) (RLE), 2017 WL 4402541 at * (S.D.N.Y Oct. 2, 2017) (awarding $29,246.77 in
attorneys’ fees and costs as sanctions for discovery violations); Apple Corps. v.
Int’l Collectors Soc’y, 25 F. Supp. 2d 480, 502 (D.N.J. 1998) (granting plaintiffs’
counsel’s application for attorneys’ fees and costs totaling $131,675.02 based on a
successful motion seeking a contempt order).

5 It bears noting that, as the Court recently observed, Fredin has testified under
oath that he earns an “annual salary of $160,000,” and thus is well able to pay a
substantial fee award without undue hardship. Order (Dkt. 59). But in any event,
this Court has warned Fredin before that his “claimed financial condition”
cannot “insulate him from a monetary sanction for knowingly making a false
accusation of wrongdoing against Defendants or their counsel.” Order (Dkt. 143)
at 6, Fredin v. Middlecamp, Case No. 0:18-cv-00466, (D. Minn. May 18, 2020). There
is little reason for the Court to save Fredin from the consequences of his own
malicious actions, and there would be little justice in doing so.
                                          11
       CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 13 of 14




great discretion in determining the proper amount of reasonable attorney fees to

be awarded in a case where a party has been sanctioned.” Vallejo v. Amgen, Inc.,

No. 8:14CV50, 2017 U.S. Dist. LEXIS 115749, at *23 (D. Neb. May 30, 2017). This is

not a normal case. The fee award at issue does not stem from a discovery

dispute, or a fee-shifting provision found in a contract or statute, or a court filing

lacking an appropriate legal or factual basis. The fees requested here are a small

portion of those incurred in combating an “online assault on the reputations of

opposing counsel, judges, and court staff in order to bully Defendants into

favorable settlement terms and influence this Court’s rulings.” Order (Dkt 39) at

14. Counsel performed significant work under extraordinary circumstances to

address Fredin’s “unequivocally malicious” conduct. Id. at 25. It is only just that

Fredin bear a meaningful portion of the cost of his malfeasance.

                                     Conclusion

      This fee petition concerns a Motion for Sanctions the likes of which the

undersigned has never had to file before, and hopes never to file again. Kreil’s

counsel have now spent well over 100 hours attempting to deal with Fredin’s

“over-the-top and out-of-court retaliatory actions against Defendants, their

counsel, and this Court.” Order (Dkt. 39) at 25. Given the circumstances, Kreil’s

requested fees are more than reasonable. The Court should award them in full, as

well as any additional fees the Court deems appropriate.


                                          12
      CASE 0:20-cv-01929-SRN-HB Doc. 77 Filed 12/07/20 Page 14 of 14




DATED: December 7, 2020          ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    13
